
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 4201
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 4, 2012
			Received; read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		AN ACT
		To amend the Servicemembers Civil Relief
		  Act to provide for the protection of child custody arrangements for parents who
		  are members of the Armed Forces.
	
	
		1.Short titleThis Act may be cited as the
			 Servicemember Family Protection
			 Act.
		2.Protection of child
			 custody arrangements for parents who are members of the Armed Forces
			(a)Child custody
			 protectionTitle II of the Servicemembers Civil Relief Act (50
			 U.S.C. App. 521 et seq.) is amended by adding at the end the following new
			 section:
				
					208.Child custody
				protection
						(a)Restriction on
				temporary custody orderIf a court renders a temporary order for
				custodial responsibility for a child based solely on a deployment or
				anticipated deployment of a parent who is a servicemember, then the court shall
				require that upon the return of the servicemember from deployment, the custody
				order that was in effect immediately preceding the temporary order shall be
				reinstated, unless the court finds that such a reinstatement is not in the best
				interest of the child, except that any such finding shall be subject to
				subsection (b).
						(b)Exclusion of
				Military Service from Determination of Child’s Best InterestIf a
				motion or a petition is filed seeking a permanent order to modify the custody
				of the child of a servicemember, no court may consider the absence of the
				servicemember by reason of deployment, or the possibility of deployment, in
				determining the best interest of the child.
						(c)No federal right
				of actionNothing in this section shall create a Federal right of
				action.
						(d)PreemptionIn
				any case where State law applicable to a child custody proceeding involving a
				temporary order as contemplated in this section provides a higher standard of
				protection to the rights of the parent who is a deploying servicemember than
				the rights provided under this section with respect to such temporary order,
				the appropriate court shall apply the higher State standard.
						(e)Deployment
				DefinedIn this section, the term deployment means
				the movement or mobilization of a servicemember for a period of longer than 60
				days and not longer than 18 months pursuant to temporary or permanent official
				orders—
							(1)that are
				designated as unaccompanied;
							(2)for which
				dependent travel is not authorized; or
							(3)that otherwise do
				not permit the movement of family members to that
				location.
							.
			(b)Clerical
			 amendmentThe table of contents in section 1(b) of such Act is
			 amended by adding at the end of the items relating to title II the following
			 new item:
				
					
						208. Child custody
				protection.
					
					.
			
	
		
			Passed the House of
			 Representatives May 30, 2012.
			Karen L. Haas,
			Clerk
		
	
